DETAILED ACTION
This Office Action is in response to the amendment filed July 23, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16-23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drumm, Jr. (USP 1,771,487).
Drumm teaches a final drive for a motor vehicle, comprising: a first input shaft (d), a second input shaft (h), a first output shaft (e), and a second output shaft (j), wherein the first input shaft is permanently coupled to the first output shaft by a first ring gear transmission (e1) and the second input shaft is permanently coupled to the second output shaft by a second ring gear transmission (j1), wherein the first input shaft and the second input shaft are arranged coaxial to each other and the first output shaft and the second output shaft extend from the respective ring gear transmission in opposite 1) of the first ring gear transmission, which first ring gear is rigidly connected to the first output shaft, and/or a second ring gear (j1) of the second ring gear transmission, which second ring gear is rigidly connected to the second output shaft, is mounted in a transmission housing (not shown) of the final drive in each case by means of a first radial bearing (k) and a second radial bearing (l), which are arranged in tandem arrangement, and alternatively, are arranged in X arrangement.  
With respect to claim 12, Drumm teaches the axes of rotation of the two input shafts and the axes of rotation of the two output shafts lie in the axis plane.  
With respect to claim 13, Drumm teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of k or l) and a second bearing boss (housing portion that supports the outer bearing race of k or l), wherein the ring gear of the first ring gear transmission is mounted on the first bearing boss and the ring gear of the second ring gear transmission is mounted on the second bearing boss.  
With respect to claim 14, Drumm teaches the first radial bearing is arranged on a first bearing boss (housing portion that supports the outer bearing race of k) for the mounting of the first ring gear.  Alternatively, the second radial bearing is arranged on the transmission housing.  

	With respect to claim 17, Drumm teaches the first radial bearing (l) is braced against the center post (m) in the axial direction with respect to an axis of rotation of the respective ring gear.
	With respect to claim 18, Drumm teaches the bearing element (housing portion supporting outer race of bearing k) is fastened to the transmission housing, while the first radial bearing (k) is connected to the transmission housing only via the bearing element.  
	With respect to claim 19-20, Drumm teaches the first radial bearing (k) has a first inner diameter and a first outer diameter and the second radial bearing (l) has a second inner diameter and a second outer diameter, the first outer diameter is different from the second outer diameter.  
	With respect to claim 21, Drumm teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of k or l) and a second bearing boss (housing portion that supports the outer bearing race of k or l), wherein the ring gear of the first ring gear transmission is mounted on the first bearing boss and the ring gear of the second ring gear transmission is mounted on the second bearing boss.  
	With respect to claims 22-23, Drumm teaches the first radial bearing (k) is arranged on the first bearing boss.
1) and the second bearing boss (supporting bearing l associated with ring gear e1) emerge from a center post (m) of the bearing element.  

Claim(s) 11-14, 16-23, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (USP 5,107,951).
Referring to Figure 5, Kawamura teaches a final drive for a motor vehicle, comprising: a first input shaft (59), a second input shaft (60), a first output shaft (63), and a second output shaft (62), wherein the first input shaft is permanently coupled to the first output shaft by a first ring gear transmission (67/69) and the second input shaft is permanently coupled to the second output shaft by a second ring gear transmission (66/68), wherein the first input shaft and the second input shaft are arranged coaxial to each other and the first output shaft and the second output shaft extend from the respective ring gear transmission in opposite directions, wherein an axis plane contains the axes of rotation of the input shafts and a plane perpendicular to the axis plane makes an angle of at least 75 degrees and at most 90 degrees with each of the axes of rotation of the output shafts, and that a first ring gear (69) of the first ring gear transmission, which first ring gear is rigidly connected to the first output shaft, and/or a second ring gear (68) of the second ring gear transmission, which second ring gear is rigidly connected to the second output shaft, is mounted in a transmission housing of the final drive in each case by means of a first radial bearing (disposed on a radially inner surface the ring gear 68/69) and a second radial bearing (disposed on a radially 
With respect to claim 12, Kawamura teaches the axes of rotation of the two input shafts and the axes of rotation of the two output shafts lie in the axis plane.  
With respect to claim 13, Kawamura teaches a bearing element (housing portion that supports the outer bearing race of the bearings that engage the output shafts 62/63) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race) and a second bearing boss (housing portion that supports the outer bearing race), wherein the ring gear (69) of the first ring gear transmission is mounted on the first bearing boss and the ring gear (68) of the second ring gear transmission is mounted on the second bearing boss.  Alternatively, a bearing element (support portion that supports the inner bearing race of the bearings that engage the inner surface of ring gears 68/69) is arranged in the transmission housing, comprising a first bearing boss (support portion that supports the inner bearing race associated with ring gear 69) and a second bearing boss (support portion that supports the inner bearing race associated with ring gear 68), wherein the ring gear (69) of the first ring gear transmission is mounted on the first bearing boss and the ring gear (68) of the second ring gear transmission is mounted on the second bearing boss.    
With respect to claim 14, Kawamura teaches the first radial bearing is arranged on a first bearing boss for the mounting of the first ring gear.  Alternatively, the second radial bearing is arranged on the transmission housing.  
	With respect to claim 16, Kawamura teaches the first bearing boss (support portion that supports the inner bearing race associated with ring gear 69) and the 
	With respect to claim 17, Kawamura teaches the first radial bearing (engaging an inner diameter of ring gear 69) is braced against the center post (disposed radially inside the first radial bearing) in the axial direction with respect to an axis of rotation of the respective ring gear.
	With respect to claim 18, Kawamura teaches the bearing element is fastened to the transmission housing, while the first radial bearing is connected to the transmission housing only via the bearing element.  
	With respect to claim 19-20, Kawamura teaches the first radial bearing (disposed on a radially inner surface the ring gear 68/69) has a first inner diameter and a first outer diameter and the second radial bearing (disposed on a radially outer surface of the output shaft 62/63) has a second inner diameter and a second outer diameter, the first outer diameter is different from the second outer diameter.  
	With respect to claim 21, Kawamura teaches a bearing element (housing portion that supports the outer bearing race) is arranged in the transmission housing, comprising a first bearing boss (housing portion that supports the outer bearing race of and a second bearing boss (housing portion that supports the outer bearing race) , wherein the ring gear of the first ring gear transmission is mounted on the first bearing boss and the ring gear of the second ring gear transmission is mounted on the second bearing boss.  
	With respect to claims 22-23, Kawamura teaches the first radial bearing is arranged on the first bearing boss.
.  

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive.  
Applicant argues Drumm does not teach the limitations “an axis plane contains the axes of rotation of the input shafts and a plane perpendicular to the axis plane makes an angle of at least 75 degrees and at most 90 degrees with each of the axes of rotation of the output shafts” and “are each mounted in a transmission housing of the final drive by a first radial bearing and a second radial bearing, respectively, which are arranged in tandem arrangement or in X arrangement to each other or are designed as a fixed bearing and as a floating bearing.”  This argument is not persuasive because Drumm teach the claim limitation.  Referring to the drawing, Drumm illustrates a drive mechanism having a first axis plane that coincides with the page and contains the axes of rotation of the input shafts, and a second plane extending into the page in a vertical direction and extending perpendicularly to the first axis plane, wherein the second plane makes an angle of 90 degrees with each of the axes of rotation of the output shafts.  Similarly, Figure 3 of Kawamura illustrates a drive mechanism having a first axis plane that coincides with the page and contains the axes of rotation of the input shafts, and a second plane extending into the page in a vertical direction and extending 
In view of the foregoing, the claims stand rejected based on either Drumm or Kawamura as teaching each and every claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658